Citation Nr: 0512076	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  01-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral elbow 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from May to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of a back disability 
coincident with the veteran's period of service.  

3.  There is no competent evidence that a disability of the 
elbows was incurred in service.  



CONCLUSIONS OF LAW

1.  The veteran's back disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran's bilateral elbow disability was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

VA provided the veteran with the necessary information on the 
VCAA.  In letters dated in March 2001, June 2002, and March 
2004, the RO informed the veteran of the information and 
evidence needed to substantiate his service connection 
claims.  The RO specifically told the veteran to send any 
pertinent medical records that he had in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112.  As a 
result of these letters, the veteran provided additional 
information to support his claim.  The Supplemental Statement 
of the Case (SSOC) dated in October 2004 included the 
applicable provisions of the VCAA.  

The rating decision on appeal which denied the veteran's 
claims was dated in December 1999, prior to the enactment of 
the VCAA.  Obviously, therefore, the veteran did not receive 
a VCAA notice prior to the initial rating decision denying 
his service connection claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran in this case.  As noted above, 
several VCAA notices were provided by the RO.  The content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  It is also noted that 
after providing the veteran the VCAA notices and affording 
him the opportunity to respond, the RO reconsidered the 
veteran's claim in the October 2004 supplemental statement of 
the case (SSOC).  Additionally, the veteran has indicated 
that he had submitted all pertinent evidence in support of 
his claim and that no other evidence was forthcoming.  In 
summary, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

The veteran has not been afforded a VA examination in this 
case.  There is competent evidence of ulnar nerve 
compressions at the bilateral elbows, and minimal disc bulge 
of the lumbosacral spine with no cervical spine impairment.  
Without any specificity as to the details, the veteran 
indicated that he lost the use of his elbows and had a back 
injury in 1980.  There is no indication, however, that the 
current disabilities are in any way related to active duty.  
There is no evidence in service of an injury or an incident 
that affected the back or the elbows.  The veteran is not 
competent to express an opinion as to the medical cause of 
his current disabilities.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  He would be competent to report a continuity 
of symptomatology since service, but has not done so.  In 
fact, he has indicated specifically that he had no treatment 
for his back and elbow disabilities since service.  He has 
also reported involvement in a motor vehicle accident in 1992 
during which he reportedly injured his back.  He has 
complained of symptoms associated with the bilateral wrists 
since the 1990s.  

The long period of time that elapsed between service and the 
onset of any current disabilities of the back and elbows 
constitutes competent evidence that the current disabilities 
are not related to service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  There is no other evidence indicating that 
the veteran's current disabilities are related to service.  
Since there is nothing to indicate that a back disability and 
a bilateral elbow disability is related to service, the Board 
concludes that an examination under these facts is not 
necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Evidence that requires medical knowledge, such as in this 
case, must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has reported that he injured his back and elbows 
in 1980.  In his substantive appeal, he indicated that he was 
thrown into a rock pit and had to crawl on his knees and 
elbows, injuring the nerves in both elbows.  He has also 
reported a motor vehicle accident in the early 1990s and 
stated that he hurt his back at that time.  

The veteran's service medical records are silent for any 
reference to, notations or complaints of, or diagnoses of a 
back disability or any disability affecting the elbows.  

VA outpatient records dated from 1998 to 1999 include 
complaints of cervical and low back pain since a motor 
vehicle accident in approximately 1992.  In a May 1999 
medical record, the veteran specifically complained of 
constant radiating pain that affected both legs, greater on 
the right than the left.  Symptoms involved the left thigh 
and occasional incontinence.  The examiner noted 5/5 strength 
in the right and left lower extremity.  A Magnetic Resonance 
Imaging (MRI) showed a small right posterolateral disc bulge 
that caused mild effacement of the L4-5 foramena.  The 
examiner noted that such finding could not account for all of 
the veteran's reported symptoms.  The examiner recommended 
chronic pain management and a neurology workup for medical 
etiology of his symptoms.  

In a July 1999 medical record, the veteran complained of 
chronic back pain, numbness in the right leg, and numbness 
and tingling of the hands.  The veteran reported that he had 
done a lot of work with his hands working on boats.  He 
stated that the numbness increased after a laceration on the 
medial forearm.  Numbness of the fingers of the left hand was 
constant and on the right side was intermittent.  He also 
noted that he had a motor vehicle accident in the 1990s and 
reported that since the accident, he had had constant low 
back pain in the lumbosacral region greater on the right than 
the left.  The examiner noted that the veteran had seen a 
neurosurgeon several months earlier and no stenosis was found 
on films of the cervical spine or of the lumbosacral spine.  
Disc bulging was seen at L3-4 and L4-5.  Findings were 
remarkable for ulnar nerve compression of the left side.  
Notes in a medical record dated in August 1999 indicate MRI 
findings of degenerative disc disease.  Mechanical neck and 
back pain were diagnosed.  Bilateral ulnar neuropathy was 
also diagnosed.  

In a September 1999 medical record, the veteran reported a 
history of trauma in a motor vehicle accident 5 years 
earlier.  He reported that after the accident, he was no 
longer able to work in boat repair where he had worked for 20 
years.  In a report from a September 1999 electromyography, 
findings of the right lower extremity were essentially normal 
with an incomplete study of the paraspinal muscle as the 
veteran was unable to tolerate the procedure due to pain.  

In October 1999, the veteran underwent a left cubital tunnel 
release for ulnar nerve entrapment.  In November 1999, the 
veteran underwent a right ulnar nerve decompression at the 
elbow.  

The veteran reported that he received Social Security 
benefits.  In multiple requests between October 2001 and 
October 2002 for records associated with an award for Social 
Security benefits, there is nothing to support that the 
veteran receives such benefits.  There is no award letter, 
and none of the searches uncovered any pertinent records.  
There are no further efforts that VA can do in this respect.  

Despite the veteran's contentions to the contrary, there is 
no competent evidence of record to substantiate disabilities 
of the back and of the bilateral elbows coincident with his 
period of service.  He has reported an injury in service when 
he was thrown into a rock pit and had to crawl on his elbows, 
thereby incurring nerve damage.  The veteran has also stated 
that he had an injury to the back in 1980, but did not 
provide any details of such incident or provide documentation 
supporting the occurrence of such incident.  The service 
medical records are silent for any pertinent notations, 
complaints, or indications of an injury to the back or elbows 
during service.  

After service, the veteran reported that he was involved in a 
motor vehicle accident sometime in the early to mid 1990s.  
He has indicated that he injured his back at that time and 
exacerbated symptoms affecting the bilateral elbows during 
the accident.  He also indicated that he had sustained a 
laceration to the forearm, and that symptoms of numbness and 
tingling of his hands had increased after that point.  

Despite the veteran's contentions, the medical evidence of 
record does not substantiate that his current disabilities of 
the back and bilateral elbows were incurred during service.  
As noted above, there are no findings in service of an injury 
to or diagnoses associated with either the back or the 
elbows.  Moreover, the veteran himself does not have the 
training or qualifications to render any of his opinions as 
to etiology and diagnoses medically competent.  Espiritu v. 
Derwinski, 2 Vet. App. 494.  

After reviewing the totality of the evidence of record, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for a back 
disability and bilateral elbow disability.  It appears from 
the evidence of record that disabilities of the back and 
bilateral elbows were incurred many years after service.  It 
follows that there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for bilateral elbow 
disability is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


